Title: To George Washington from Colonel Joseph Reed, 22 December 1776
From: Reed, Joseph
To: Washington, George



Dear Sir
Bristol [Pa.] Decem. 22. 1776

Pomroy whom I sent by your Order to go to Amboy & so through the Jersey & round by Princeton to you returned to Burlington yesterday—he went to South Amboy but was not able to get over—upon which he came up to Brunswick pass’d on to Princeton—& was prevented going to Pennington—upon which he returned to Burlington by Way of Cranberry.
His Intelligence is that he saw no Troops, Baggage Waggons or Artillery going to New York except about 8 Waggons which he understood had the Baggage of some of the light Horse who had been relieved & were going into Quarters—At Cranberry he saw 16 Waggons going down to South Amboy for the Baggage of about 500 Men who were to quarter about Cranberry—inlisted Tories commanded by one

Lawrence—at Brunswick he saw 4 peices of Cannon—the Number of Men he could not learn but they did not exceed 600 or 800—Princeton he says was called Head Quarters and there he saw a very considerable Body of Troops coming out of the College, Meeting House & other Places where they quartered. He understood they were settled in their Winter Quarters & had given over farther Operations till the Spring.
In Burlington County he found them scattered thro all the Farmers Houses, 8, 10, 12 & 15 in a House & rambling over the whole Country.
Col. Griffin has advanced up the Jerseys with 600 Men as far as Mount Holly within 7 Miles of Their Head Quarters at the Black Horse—he has wrote over here for 2 peices of Artilly & 2 or 300 Volunteers as he expected an Attack very soon. The Spirits of the Militia here are very high—they are all for supporting him—Col. Cadwallader & the Gentlemen here all agree that they should be indulged—we can either give him a strong Reinforcement—or make a separate Attack—the latter bids fairest for producing the greatest & best Effects—it is therefore determined to make all possible Preparation to day & no Event happening to change our Measures the main Body here will cross the River tomorrow Morning & attack their Post between this & the Black Horse, proceeding from thence either to the Black Horse or the Square where about 200 Men are posted as Things shall turn out with Griffin. If they should not attack Griffin as he expects it is probable both our Parties may advance to the Black Horse if Success attends the intermediate Attempt. If they should collect their Force & march against Griffin our Attack will have the best Effects in preventing their sending Troops on that Errand, or breaking up their Quarters & coming in upon their Rear which we must endeavour to do in order to save Griffin.
We are all of Opinion my dear General that something must be attempted to revive our expiring Credit give our Cause some Degree of Reputation & prevent a total Depreciation of the Continental Money which is coming on very fast—that even a Failure cannot be more fatal than to remain in our present Situation in short some Enterprize must be undertaken in our present Circumstances or we must give up the Cause—In a little Time the Continental Army is dissolved the Militia must be taken before their Spirits & Patience are exhausted & the scattered divided State of the Enemy affords us a fair Oppy of trying what our Men will do when called to an offensive Attack—Will it not be possible my dear Genl for your Troops or such Part of them as can act with Advantage to make a Diversion or something more at or about Trenton—the greater the Alarm the more likely Success will attend the Attacks—If we could possess ourselves again of New Jersey or any

considerable Part of it the Effects would be greater than if we had never left it—Allow me to hope that you will consult your own good Judgment & Spirit, & not let the Goodness of your Heart subject you to the Influence of Opinions from Men in every Respect your Inferiours. Something must be attempted before the 60 Days expires which the Commissioners have allowed—for however many affect to despise it—it is very evident that a very serious Attention is paid to it—& I am confident that unless some more favourable Appearance attends our Arms & Cause before that Time a very great Number of the Militia Officers here will follow the Example of those of Jersey, & take Benefit from it.
I will not disguise my own Sentiments that our Cause is desperate & hopeless if we do not take the Oppy of the Collection of Troops at present to strike some Stroke. Our Affairs are hasting fast to Ruin if we do not retrieve them by some happy Event. Delay with us is now equal to a total Defeat.
Be not deceived my dear General with small flatterg Appearances, we must not suffer our selves to be lulld into Security & Inacti[o]n because the Enemy does not cross the River—It is but a Reprieve the Execution is the more certain for I am very clear that they can & will cross the River in Spite of any Opposition we can give them.
Pardon the Freedom I have used, the Love of my Country, a Wife & 4 Children in the Enemys Hands, the Respect & Attachment I have to you—the Ruin & Poverty that must attend me & thousands of others will plead my Excuse for so much Freedom. I am with the greatest Respect & Regard D. Sir Your Obed. & Affect. Hbble Servt

J. Reed

